Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 7-11, 13, 15-20 in the reply filed on 11/10/2020 is acknowledged.

Applicant primarily argues:
“With respect to all claims, Applicant respectfully submits that the Office has not shown a requisite search burden. Restriction of claims pursuant to 35 J.S.C. § 121 is improper unless there is a serious search burden. Here, the Office has lot cited any evidence showing (i) separate classification of the claims, (ii) that the present claims have achieved a separate status in the art although they are classifiable together, or (iii) would require a different field of search. As such, the Office has not established a serious burden so as to authorize restriction pursuant to 35 U.S.C. § 121.”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
The present invention is being examined as a national stage application submitted under 35 U.S.C. 371, which requires unity of invention rather than the independent and distinct analysis done for applications filed under 35 U.S.C. 111. Chapter 800 of the MPEP applies only to those restrictions in applications filed under 35 U.S.C. 111 

Applicant also argues:
“Contrary to the Office's assertions, the International Searching Authority (ISA) determined — in the International Preliminary Report on Patentability for International Patent Application No. PCT/FR2016/052878 — that original Claims 1-15 did not lack unity of invention because "Box No. IV Lack of unity of invention" is not checked. Similarly, "Box No. IV Lack of unity of invention" in the Written Opinion of the 
Remarks, pg. 8-9
“In evaluating National stage applications derived from PCT applications filed pursuant to 35 U.S.C. § 371, the Office is also required to evaluate the claims under the lack of unity standard.6 Namely, in national stage cases where unity of invention has already been determined, the Office is precluded from independently revisiting the inquiry. Instead, the Office is bound by what the ISA has already determined: "[l]t is clear that the decision with respect to unity of invention rests with the International Searching Authority or the International Preliminary Examining Authority."”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
“If the examiner finds that a national stage application lacks unity of invention under §1.475, the examiner may in an Office action require the applicant in the response to that action elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner.” MPEP 1893.03(d) and 37 C.F.R. 1.499. Additionally, when unity of invention is lacking in the U.S. national phase, an examiner may issue a restriction requiring the applicant to elect a single invention to prosecute. Moreover, the examiner is not bound by any unity of invention determination that occurred during international phase, i.e., even where unity of invention was not found to be lacking during the international phase, the examiner may nevertheless require restriction for the first time in the national phase, when appropriate. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract of record is greater than 150 words. 
The disclosure is objected to because of the following informalities:
Pg. 4, line 28: amend “Yt” to “Y”
Pg. 4, line 30: amend “Yt” to “Y”
Pg. 9, line 21: amend “Yt” to “Y”
Pg. 9, line 23: amend “Yt” to “Y”
Pg. 9, line 26: amend “Yt” to “Y”  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 9: amend “Yt” to “Y” and line 11: amend “Yt” to “Y” the correct element symbol for yttrium is Y.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least 8%”, and the claim also recites “optionally at least 9% and optionally at least 10%” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aluminum-Silicon Alloys, Key to Metals AG (2015) (hereinafter “NPL article”).

Regarding claims 1-5, 7-11, 13, and 15-20, NPL article teaches the following composition for a copper-bearing medium-to-high strength casting comprising (NPL article, pg. 1, Table 1):
Element
Present Invention (wt.%)
NPL article
Si
10-14
5-25%
Mg
0.05-0.8
0-2.0%
Cu
0-0.2
0-5.0%
Fe
0-0.5
0-3.0%
Mn and Cr
Mn: 0-0.5
Cr: 0-0.1
0-3.0%

0.01-0.05
0-0.02%
Balance
Aluminum and impurities
Aluminum and impurities


As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	The NPL article further teaches that titanium and boron are usually added in amounts well within their solid solubility and do not form any separate phase (NPL article, pg. 2, paragraph 8). The NPL article also teaches that the modulus of elasticity is between 85-95GPa (NPL article, pg. 3, paragraph 20). Moreover, the NPL article teaches that the elongation ranges from 20-23% (NPL article, pg. 2, paragraph 14). 
Given that the composition and some of the mechanical properties of the copper-bearing medium-to-high strength casting of the NPL article are substantially identical to the composition and mechanical properties of the aluminum sheet of the present invention, as set forth above, it is clear that the copper-bearing medium-to-high strength casting of the NPL article would inherently have an elongation at rupture equal to at least 15%, or at least 18%, or at least 20%, elongation at necking to at least 13%, or at least 15%, or at least 17%, a yield stress between 130-200MPa, a yield stress between 80-150MPa, and a ratio of the surface covered by silicon particles observed on an L-TC section at least 8%, or at least 9%, or at least 10% as presently claimed. 
Regarding claims 13, 15 and 20, a phrase of “to make a reinforcing or structural part of a car body” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is on applicant to establish that the prior art products do not necessarily or inherently possess the characteristics of the instantly claimed products. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).



Claims 1-5, 7-9, 11, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sainfort et al. (US 5,837,070) (hereinafter “Sainfort”).

Regarding claims 1-5, 7-9, 11, 13, 15-16, and 18-20, Sainfort teaches the following composition for an aluminum-silicon alloy sheet comprising, in weight % (Sainfort, Column 2, lines 41-50):

Element
Present Invention (wt.%)
Sainfort
Si
10-14
6.5-11
Mg
0.05-0.8
0.5-1.0
Cu
0-0.2
0-0.8
Fe
0-0.5
0-0.3

0-0.5

0-0.5
Cr
0-0.1
0-0.5
Sr
0.01-0.05
0.008-0.025
Ti
0-0.2
0-0.02
Other Elements
0-0.15
0-0.2
Balance
Aluminum
Aluminum


As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Moreover, Sainfort teaches that the metal sheet can be used as a floor or body for an industrial vehicle (Sainfort, claim 10). Sainfort also teaches the following method for making the metal sheets including, obtaining by vertical plate casting, hot rolling to 6mm, possibly cold rolling , solution heat treating between 545-555°C, and tempering between 6-24 hours at a temperature between 150-195°C (Sainfort, Column 3, lines 16-22). Sainfort further teaches hot rolling may be preceded by homogenizing between 530-550°C for a duration shorted than 20 hours (Sainfort, Column 3, lines 23-25).
While, Sainfort teaches examples 1 and 2 with modulus of elasticity values of greater than 74,000 MPa, i.e., 74 GPa, the compositions of these examples are outside the ranges of the present invention.  
However, given that the composition and method of the aluminum-silicon alloy sheet of Sainfort are substantially identical to the composition and method of the aluminum sheet of the present invention, as set forth above, it is clear that the aluminum-silicon alloy sheet of Sainfort 
Regarding claims 13, 15 and 20, A phrase of “to make a reinforcing or structural part of a car body” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is on applicant to establish that the prior art products do not necessarily or inherently possess the characteristics of the instantly claimed products. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732             

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/12/2021